Citation Nr: 1717568	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral lens implantation due to cataracts.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from June to July 1982.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran requested a Board hearing in his April 2010 VA Form 9, which appealed the AOJ's denial of the service connection issue on appeal.  In May 2010, he indicated an interest in appearing before a Decision Review Officer in a local hearing at the RO.  In several subsequent letters to the Veteran, the AOJ notified the Veteran of scheduled RO and Board hearings.  The record indicates that he did not appear for either hearing.  

A remand of this matter is necessary because the AOJ did not notify the Veteran of the scheduled hearings at his most recent address of record.  In his October 2009 notice of disagreement, the Veteran provided a new address.  He again provided that address in the April 2010 VA Form 9.  The record contains no information from the Veteran dated after the VA Form 9, indicating that he had changed his address.  Nevertheless, notice of the hearings was sent to a different address.  These notice letters were later returned to VA as undeliverable.  

As the Veteran has not been notified of his requested hearings at his most recent address of record, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for hearings before the Board and before the AOJ at the RO.  Appropriate notification should be given to the Veteran and such notification should be documented and associated with the electronic folder.  Unless otherwise warranted, notice should be provided to the Veteran at the address noted on his April 2010 VA Form 9.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




